Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the claims recite a practical application of any alleged abstract idea and that the claims recite a specific improvement to the validation of data, thus providing a technological improvement. The Examiner respectfully disagrees. The purported technological improvements cited in Applicant’s argument (see pages 13-16 of the Remarks filed 08/05/2022) do not improve either the performance or functioning of the processing server nor any other technology or technical field. Rather, the purported improvements are directed to improving upon the abstract idea of validating receipt of information. The high-level generality of hashing information and comparing such hashes against one another for validation merely integrates and automates the process of validating information for integrity. Furthermore, the specification’s broad definition of an acceptance frame (“The acceptance frame may be, for example, a text string, an image, a data file, etc.” 0022) as virtually any agreed upon information provides little support for any argument regarding its use providing a specific technological improvement. The mere use of a shared secret (i.e. the acceptance frame) and hashing does not present a clear improvement over the existing technical field or technology as can be see by extant security protocols such as HMAC, IPsec, and MACsec (see RFC 2104, RFC 4301, and 802.1 AE respectively (previously of record)).
Additionally, any purported improvements to the computing device are considered outside the scope of the instant claims. The claims are specifically directed to a system comprising a processing server and a method performed by the processing server. As the claims solely recite the intended use of data (i.e. using the first hashed package as a key) generated by the processing server rather than the computing device actually using said data, any alleged improvement is not presently recited in the claims. Therefore, the rejection is maintained. 
Applicant’s arguments with respect to rejection of claims 1-4, 6-14, and 16-22 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4, 6-10, and 21 are directed to a method and claims 11-14, 16-20, and 22 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method for validating receipt of hashed data, comprising: 
agreeing upon, by the processing server and a computing device, an acceptance frame representing the computing device's receipt, viewing and/or acceptance of the data value provided by the processing server to the computing device; 
storing, in a memory comprised in the processing server, (i) the agreed upon acceptance frame and (ii) at least one hashing algorithm; 
receiving, by a receiving device comprised in the processing server, the data value; 
generating a first hashed package by hashing, by a hashing module comprised in the processing server, the received data value using the at least one hashing algorithm stored in the memory; 
generating, by the processing server, a second hashed package by hashing the received data value and the agreed upon acceptance frame using the at least one hashing algorithm stored in the memory; 
electronically transmitting, by a transmitting device comprised in the processing server, the first hashed package to the computing device, the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store; 
receiving, by the receiving device comprised in the processing server, a received hashed package from the computing device; and 
determining, by a validation module comprised in processing server, whether the received hashed package is valid by comparing the received hash package with the generated second hashed package.
(Additional element(s) emphasized in bold)
The above claim describes process of  agreeing upon information representing receipt, viewing, and/or acceptance of data, storing the information, receiving data, transmitting the data to a user, receiving back the transmitted data and the agreed upon information, and validating that the recently received data and information match the originally received data and stored information. Therefore, claim 1 is directed to the abstract idea of validating receipt of information (e.g. read receipts or registered mail) which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A. Furthermore, claim 1 is also directed to the abstract idea of “mathematical concepts” via its recitation and use of hashing/hashing algorithms. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processing server and its various components, a computing device, hashed data, hashing, and “electronically transmitting” merely use a computer as a tool to perform an abstract idea. The use of hashed data, hashing, and “electronically transmitting” do no more than generally link the abstract idea to a particular field of use, the use of hashing and hashed data does not improve the functioning or performance of the processing server or computing device, and the use of processors/computers (e.g. processing server, computing device) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a processing server and its various components, a computing device, hashed data, hashing, and “electronically transmitting” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of hashed data, hashing, and “electronically transmitting” do no more than generally link the abstract idea to a particular field of use, the use of hashing and hashed data does not improve the functioning or performance of the processing server or computing device, and the use of a processing server and computing device do no more than use processors/computers as tools to automate and/or implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of validating receipt of information using computers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4, 6-10, and 21 further describe characteristics of data (e.g. hashing algorithms used and data included in hashed packages) and further steps for validating messages. Furthermore, the additional elements of transaction messages, payment network, and blockchain network do no more than continue to generally link the abstract idea to a particular field of use. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of validating receipt of information holds true for claims 11-14, 16-20, and 22 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 11-14, 16-20, and 22 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the data value" and "the processing server" in “agreeing upon, by the processing server and a computing device, an acceptance frame representing the computing device's receipt, viewing and/or acceptance of the data value provided by the processing server to the computing device.”  There is insufficient antecedent basis for these limitations in the claim.
Clams 2-4, 6-10, and 21 are also rejected due to their dependence on at least claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2018/0322497 "Lewis") in view of Fiaschi et al. (US 2016/0315963 "Fiaschi") and Mansfield, Jr et al. (USP 5530939 "Mansfield").
Regarding claims 1 and 11, Lewis discloses: A method and system for validating receipt of hashed data, comprising: 
agreeing upon, by the processing server and a computing device, an acceptance frame ("RPPC") representing the computing device's receipt, viewing and/or acceptance of the data value provided by the processing server to the computing device (Fig. 1, 0031-0032, 0040);
storing, in a memory comprised in the processing server, (i) the agreed upon acceptance frame and (ii) at least one hashing algorithm (Fig. 3, 0038-0040, 0059, 0061);
receiving, by a receiving device comprised in the processing server, the data value (Fig. 4, 0053-0054, 0059-0061, 0063 "ARQC data");
generating, by the processing server, a second hashed package ("validation hash") by hashing the received data value and the agreed upon acceptance frame using the at least one hashing algorithm stored in the memory (0031, 0061, 0068);
receiving, by the receiving device comprised in the processing server, a received hashed package ("supplementary hash value") from the computing device (0060-0061, 0063, 0068);
and determining, by a validation module comprised in processing server, whether the received hashed package is valid by comparing the received hash package with the generated second hashed package (0031, 0061, 0065).
Lewis does not disclose: generating a first hashed package by hashing, by a hashing module comprised in the processing server, the received data value using the at least one hashing algorithm stored in the memory;
electronically transmitting, by a transmitting device comprised in the processing server, the first hashed package to the computing device...
However, in the same field of endeavor, Fiaschi discloses: generating a first hashed package by hashing, by a hashing module comprised in the processing server, the received data value using the at least one hashing algorithm stored in the memory (Fig. 2-4, 0035-0039, 0054-0055);
electronically transmitting, by a transmitting device comprised in the processing server, the first hashed package to the computing device (Fig. 2-4, 0056)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 11 disclosed by Lewis by including generating and transmitting a hash of received data as disclosed by Fiaschi. One of ordinary skill in the art would have been motivated to make this modification to improve integrity and security of communications (Fiaschi 0004-0005).
Lewis in view of Fiaschi does not teach: ...the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store.
However, in the same field of endeavor, Mansfield discloses: ...the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store (Fig. 8, Col 20 line 61-Col 21 line 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 11 disclosed by Lewis in view of Fiaschi by including using the first hashed package as a key in a key-value store as disclosed by Mansfield. One of ordinary skill in the art would have been motivated to make this modification to improve database search efficiency (Mansfield Col 19 line 60-Col 20 line 15).
Regarding claims 2 and 12, Lewis in view of Fiaschi and Mansfield discloses all limitations of claims 1 and 11. Lewis further discloses: storing, in the memory comprised in the processing server, a subsequent acceptance frame (Fig. 3, 0038-0040, 0059, 0061);
receiving, by the receiving device comprised in the processing server, a second received hash package from the computing device (0060-0061, 0063, 0068);
generating, by the hashing module comprised in the processing server, a third hashed package by hashing the subsequent acceptance frame and additional data using the at least one hashing algorithm (0031, 0061, 0068);
and determining, by a validation module comprised in the processing server, whether the second received hashed package is valid by comparing the second received hashed package with the generated third hashed package (0031, 0061, 0065).
Regarding claims 3 and 13, Lewis in view of Fiaschi and Mansfield discloses all limitations of claims 2 and 12. Lewis further discloses: wherein the additional data is one of: (i) the second hashed package, and (ii) the received data value and the subsequent acceptance frame (0060-0061, 0063, 0068).
Regarding claims 6 and 16, Lewis in view of Fiaschi and Mansfield discloses all limitations of claims 1 and 11. Lewis further discloses: receiving, via an input device interfaced with the processing server, the data value (Fig. 1, 0062, 0067).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Fiaschi and Mansfield as applied to claims 1 and 11 above, and further in view of Wheeler et al. (US 2003/0177361 "Wheeler").
Regarding claims 4 and 14, Lewis in view of Fiaschi and Mansfield discloses all limitations of claims 1 and 11.
Lewis in view of Fiaschi and Mansfield does not disclose: wherein the at least one hashing algorithm includes a first hashing algorithm and a second hashing algorithm, the first hashed package is generated using the first hashing algorithm, and the second hashed package is generated using the second hashing algorithm.
However, in the same field of endeavor, Wheeler discloses: wherein the at least one hashing algorithm includes a first hashing algorithm and a second hashing algorithm, the first hashed package is generated using the first hashing algorithm, and the second hashed package is generated using the second hashing algorithm (0010-0011, 0091).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 4 and 14 disclosed by Lewis in view of Fiaschi and Mansfield by including a first and second hashing algorithm as disclosed by Wheeler. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Fiaschi and Mansfield as applied to claims 1 and 11 above, and further in view of Lu et al. (US 2008/0017703; hereinafter Lu).
Regarding claims 7 and 17, Lewis in view of Fiaschi and Mansfield discloses all limitations of claim 1 and 11.
Lewis in view of Fiaschi and Mansfield does not disclose: generating, by a generation module comprised in the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprising at least a data element storing the first hashed package, wherein electronically transmitting the first hashed package further comprises electronically transmitting the generated transaction message.
However, in the same field of endeavor, Lu discloses: generating, by a generation module comprised in the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprising at least a data element storing the first hashed package, wherein electronically transmitting the first hashed package further comprises electronically transmitting the generated transaction message (0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Lewis and Fiaschi by including generating a transaction message in ISO 8583 format as disclosed by Lu. One of ordinary skill in the art would have been motivated to make this modification to maintain a standardized message format (Lu 0006).
Regarding claims 8 and 18, Lewis in view of Fiaschi and Mansfield and further in view of Lu discloses all limitations of claims 7 and 17. Lu further discloses: wherein electronically transmitting the generated transaction message comprises electronically transmitting the generated transaction message to the computing device via a payment network (0006).
Regarding claims 9 and 19, Lewis in view of Fiaschi and Mansfield discloses all limitations of claims 1 and 11.
Lewis in view of Fiaschi and Mansfield does not disclose: wherein receiving the received hashed package further comprises receiving, by the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprises at least a data element storing the received hashed package.
However, in the same field of endeavor, Lu discloses: wherein receiving the received hashed package further comprises receiving, by the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprises at least a data element storing the received hashed package (0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Lewis and Fiaschi by including receiving a transaction message in ISO 8583 format as disclosed by Lu. One of ordinary skill in the art would have been motivated to make this modification to maintain a standardized message format (Lu 0006).
Regarding claims 10 and 20, Lewis in view of Fiaschi and Mansfield and further in view of Lu discloses all limitations of claims 9 and 19. Lu further discloses: further comprising receiving, by the processing server, the transaction message from a payment network routing the transaction message from the computing device (0006).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Fiaschi and Mansfield as applied to claims 1 and 11 above, and further in view of Yago et al. (US 2015/0206106; hereinafter Yago).
Regarding claims 21-22, Lewis in view of Fiaschi and Mansfield discloses all limitations of claim 1 and 11.
Lewis in view of Fiaschi and Mansfield does not disclose: electronically transmitting, by the transmitting device comprised in the processing server, the second hashed package to a blockchain network.
However, in the same field of endeavor, Yago discloses: electronically transmitting, by the transmitting device comprised in the processing server, the second hashed package to a blockchain network (Fig. 14, 0058, 0060-0061, 0065-0066, 0083, 0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Lewis and Fiaschi by including transmitting the second hashed package to a blockchain as disclosed by Yago. One of ordinary skill in the art would have been motivated to make this modification to reduce/avoid taxes, regulatory barriers, legal burdens and/or liabilities (Yago 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomkow (US 2007/0174402) discloses a system for verifying and authenticating email messages via hashing.
Gasparini et al. (USP 7966492) discloses a method and system allowing email recipients to validate senders and message integrity via pre-agreed secrets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685